286 So. 2d 29 (1973)
Geneva JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-167.
District Court of Appeal of Florida, Third District.
November 27, 1973.
Phillip Hubbart, Public Defender, and Bennett Brummer and Kathleen Gallagher, Asst. Public Defenders, for appellant.
Robert L. Shevin, Atty. Gen., and Linda C. Hertz, Asst. Atty. Gen., for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The appellant was indicted for murder in the first degree, tried by jury, found guilty of murder in the second degree and sentenced to thirty years in the state penitentiary.
On appeal, defendant-appellant contends the evidence was insufficient to sustain the verdict in that she alleges her testimony that the crime was committed in self-defense was not controverted and, therefore, should have been taken as true.
Contrary to appellant's position, we find after a review of the record on appeal that there was sufficient evidence controverting defendant's version of the incident to support the jury's verdict. See Arnold v. State, Fla.App. 1970, 241 So. 2d 192. Acting within its province, the jury having resolved the conflicts against the defendant, this court will not substitute its judgment for that of the trier of the facts as to the credibility of the witnesses and weight of the evidence. Stewart v. State, Fla. App. 1969, 221 So. 2d 155.
We note further that defendant herself testified in regards to her claim of self-defense that the victim pulled a knife on her, but she managed to get the knife from the victim whom she then stabbed. It is well established that once the aggressor is disarmed as in the case sub judice there exists no real necessity for the taking of the aggressor's life, as the pursued is no longer in imminent danger of death or great bodily harm and, therefore, the pursued in this posture cannot inflict bodily injury or death upon the disarmed aggressor *30 and claim self-defense. Gil v. State, Fla.App. 1972, 266 So. 2d 43.
For the reasons stated hereinabove, the judgment is affirmed.
Affirmed.